DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/21 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities: “incudes” should be corrected to “includes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda [JP 2013-89818, with English machine translation, previously cited].
Claim 7: Toyoda teaches a processing method comprising a supplying process gas from a plurality of gas holes formed along a longitudinal direction of a plurality of injectors each of which extends in a vertical direction along an inner wall surface of a side wall of a processing container (nozzle shaft with movable nozzles, wherein the gas holes are arranged along a longitudinal direction) [abstract; Fig. 1 and 6] and is rotatable around a rotational axis extending in the vertical directions [0012; Fig. 5], to perform a predetermined process on a substrate accommodated in the processing container [0002, 0005], wherein the predetermined process includes an adsorbing step of supplying the processing gas containing raw material gas to the processing container to adsorb the raw material gas on the substrate [0042-0047], and a reacting step of supplying the processing gas containing a reaction gas which reacts with the raw material gas to the processing container, to form a layer or reaction product by reacting the adsorbed raw material gas with the reaction gas [0049-0052], and wherein the reaction step is performed after the adsorbing step by rotating at least one of the plurality of injectors [0049-0054].
Claim 8: Toyoda teaches wherein the plurality of injectors is rotated during at least one step of the adsorbing step and the reacting step [0042-0045; 0047; 0049-0054].
Claim 11: Toyoda teaches supplying the reaction gas with a nitrogen gas to the processing container via injector [0051], wherein the adsorbing step, the second injector supplies the nitrogen gas in a state where the second injector is rotated such that the plurality of gas holes face outward from a direction facing a center of the processing container (retracted when not in use) [Toyoda 0054, 0062], and wherein, in the reacting step, the second injector supplies the reaction gas in a state where the 
Claim 12: Toyoda teaches wherein the plurality of gas holes is formed in a portion of each of the plurality of injectors in a longitudinal direction of each of the plurality of injectors [Fig. 1, 5-6; abstract]. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda as applied to claim 7 above, and further in view of Morozumi [US 20120199067] and Akai [JPS5825224].
Teaching of the prior art is aforementioned, but does not appear to teach supplying a nitrogen gas to the container by a first injector. Morozumi is provided. 
Claim 9: Morozumi teaches wherein the plurality of injectors includes a first injector supplying a nitrogen gas to the processing container [Fig. 2; Fig. 8; 0055]. It would have been obvious to one of ordinary skill in the art to further provide inert gas or provide a separate inert gas injector as taught by Morozumi so as to adjust for the gas ejection regions according flow rates of each gas during the adsorbing and reacting steps [0053]. However, Morozumi does not appear to teach rotating the injector so that the holes face outward from a direction facing a center of the processing center. Akai is provided.
Akai teaches that by rotating the nozzle from 10 to 30 degrees from the center axis, one could achieve a more uniform processing of the substrate [abstract; 0001]. It would have been obvious to one of ordinary skill in the art to rotate the first injector of the nitrogen gas so as to face outward from a center of the container during the adsorbing step and reacting step so as to enhance the flow rate of the source gas and the reactant gas while also processing the substrate uniformly.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Morozumi and Akai as applied to claim 9 above, and further in view of Sugino [US 20140134332].

Claim 10: Sugino teaches that by directing the injector away from the center axis towards the edge, wherein the angle from center axis would be larger than the injector directed towards the center. Sugino further teaches that by positing the injector wards the edge, one could control better the gas dispersion of the deposition [0045]. It would have been obvious to one of ordinary skill in the art to change the angle of the first injector to better control the gas dispersion emitted from the injector to yield a desired deposition characteristics. Although not explicit, it would have been obvious to one of ordinary skill in the art for the angle to have a larger than a rotation angle of the first injector during reacting step than the adsorbing step so have the injector yield a more uniform coverage of the substrate from the center during the adsorbing step since the injector (along with adsorbing gas) is primarily for covering the substrate with adsorbing gas, and during the reacting step, have the nozzle positioned at a larger angle from the center such as being positioned at the edge during the reacting step so as to compensate any previous gaps in gas dispersion. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/29/21 have been fully considered but they are not persuasive. Regarding applicant’s argument that Toyoda does not disclose any relationship between reacting step and movable nozzle, it is argued that Toyoda teaches by moving or retracting the movable gas nozzles .
Conclusion
Claim 7-12 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715